DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-13 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over “Class-Aware Adversarial Lung Nodule Synthesis in CT Images” by Yang et al. .
In regards to claim 1, Yang teaches a method, comprising: receiving an input medical image patch; (See Yang Section 2.1, Yang teaches receiving image patches)
generating a synthesized medical image patch including a synthesized nodule based on the input medical image patch, and outputting the synthesized medical image patch. (See Yang Section 2.2, Yang teaches generating synthesized images.)
However, Yang does not expressly teach generating a segmentation mask, a vector of appearance related parameters, and manipulable properties the segmentation mask; and using the segmentation mask, the vector of appearance related parameters, and the manipulable properties using a trained object synthesis network, the synthesized nodule being synthesized according to the manipulable properties.
Chartsias teaches generating a segmentation mask, a vector of appearance related parameters, and manipulable properties the segmentation mask; (See Chartsias Figure 2, ‘decomposer’, Chartsias teaches generating a segmentation mask and a latent vector Z)
and using the segmentation mask, the vector of appearance related parameters, and the manipulable properties using a trained object synthesis network, the synthesized nodule being synthesized according to the manipulable properties. (See Chartsias Figure 2, ‘reconstructor’, Chartsias teaches generating synthesized images based on mask and vector).
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify Yang to include the decomposer of 
Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predictable results.
Therefore, it would have been obvious to combine Yang with Chartsias to obtain the invention as specified in claim 1. 

In regards to claim 2, Yang and Chartsias teach all the limitations of claim 1. Chartsias also teaches wherein the manipulable properties include a nodule intensity based label to define an appearance of the synthesized nodule as being solid, part-solid, ground glass opacity, fully calcified, or partially calcified. (See Chartsias Figure 2, ‘decomposer’ and section 3.)

In regards to claim 3, Yang and Chartsias teach all the limitations of claim 1. Chartsias also teaches wherein the manipulable properties include a texture and boundary based label to define an appearance of the synthesized nodule as being spiculated or non-spiculated.  (See Chartsias Figure 2, ‘decomposer’ and section 3.)

In regards to claim 4, Yang and Chartsias teach all the limitations of claim 1. Chartsias also teaches wherein generating a synthesized medical image patch including 

In regards to claim 6, Yang and Chartsias teach all the limitations of claim 1. Yang also teaches wherein the trained object synthesis network comprises a reconstruct network and a refine network, the method further comprising training the object synthesis network by: 2) the reconstruct network and the refine network to reconstruct the particular image patch based on the particular segmentation mask and the particular vector of appearance related parameters; and refining the refine network based on a random segmentation mask and a random vector of appearance related parameters using the trained reconstruct network. (See Yang Section 2.1-2.3, Yang teaches reconstruct and refine network.)
However, Yang does not expressly teach training 1) a decompose network to decompose a particular image patch comprising a nodule into a particular segmentation mask and a particular vector of appearance related parameters.
Chartsias also teaches training 1) a decompose network to decompose a particular image patch comprising a nodule into a particular segmentation mask and a particular vector of appearance related parameters and (See Chartsias ‘decomposer’).
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify Yang to include the decomposer of Chartsias.  The determination of obviousness is predicated upon the following findings:  One skilled in the art would have been motivated to modify Yang in this 
Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predictable results.
Therefore, it would have been obvious to combine Yang with Chartsias to obtain the invention as specified in claim 6. 

In regards to claim 7, Yang and Chartsias teach all the limitations of claim 6. Yang also teaches wherein refining the refine network based on a random segmentation mask and a random vector of appearance related parameters using the trained reconstruct network comprises: refining the refine network with adversarial loss using a local discriminator applied to a region surrounding the nodule in the particular image patch and a context discriminator applied to a larger region in the particular image patch. (See Yang Section 2.1-2.3, Yang teaches reconstruct and refine network.)

In regards to claim 8, Yang and Chartsias teach all the limitations of claim 1. Yang also teaches further comprising: determining the manipulable properties using a reinforcement learning agent; applying a detector or classifier to detect or classify the synthesized medical image patch; and penalizing the reinforcement learning agent if the detector or classifier is able to detect or classify the synthesized medical image patch and rewarding the reinforcement learning agent if the detector or classifier is not able to 

In regards to claim 9, Yang and Chartsias teach all the limitations of claim 1. Yang also teaches further comprising:  26201906510 training a machine learning network for detecting or segmenting a nodule in an target medical image patch based on the synthesized medical image patch. (See Yang Figure 2).

Claims 10-13 recite limitations that are similar to that of claims 1-4, respectively. Therefore, claims 10-13 are rejected similarly as claims 1-4, respectively.

Claims 15-20 recite limitations that are similar to that of claims 1, 2 and 6-9, respectively. Therefore, claims 15-20 are rejected similarly as claims 1, 2 and 6-9, respectively.

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over “Class-Aware Adversarial Lung Nodule Synthesis in CT Images” by Yang et al. (hereinafter ‘Yang’) in view of “Factorised spatial representation learning: application in semi-supervised myocardial segmentation” by Chartsias et al. (hereinafter ‘Chartsias’) further in view of “Gaussian Process Morphable Models” by Luthi et al. (hereinafter ‘Luthi’)
In regards to claim 5, Yang and Chartsias teach all the limitations of claim 1. However, Yang and Chartsias does not teach or suggest wherein generating a synthesized medical image patch including a synthesized nodule comprises: generating the segmentation mask to have a size and a shape using a Gaussian process morphable model by defining eigenvectors of Gaussian process morphable model, wherein the synthesized nodule is synthesized to have a size and a shape according to the size and the shape of the segmentation mask.  

It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify Yang and Chartsias to include the shape modeling process of Luthi.  The determination of obviousness is predicated upon the following findings:  One skilled in the art would have been motivated to modify Yang and Chartsias in this manner because/in order to be able to separate modeling from the fitting process.  
Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predictable results.
Therefore, it would have been obvious to combine Yang and Chartsias with Luthi to obtain the invention as specified in claim 5. 

Claim 14 recites limitations that are similar to that of claim 5. Therefore, claim 14 is rejected similarly as claim 5.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UTPAL D SHAH whose telephone number is (571)272-5729.  The examiner can normally be reached on M-F: 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on 571-272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/UTPAL D SHAH/Primary Examiner, Art Unit 2665